Citation Nr: 0940947	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee condition with degenerative changes.

2.  Entitlement to service connection for a left ankle 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 to July 1983.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
service connection for a left ankle disorder and a left knee 
disorder.  Upon review by a Decision Review Officer (DRO) in 
November 2004, service connection for a left knee disorder 
was established with an evaluation of 10 percent effective 
January 6, 2004.  The Veteran then disagreed with the 
assigned rating for the left knee.  In November 2005, the 
Veteran presented personal testimony during a hearing before 
a DRO at the RO.  A transcript of the hearing is of record.  
This case was before the Board in November 2007 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-
connected for left knee condition with degenerative changes 
has been manifested by X-ray evidence of arthritis without 
evidence of instability, recurrent subluxation, persuasive 
evidence of limited extension, or flexion limited to 30 
degrees, including as a result of pain or functional loss.

2.  The Veteran's left ankle disability is aggravated by 
service-connected right ankle and right knee disabilities.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the Veteran's for left knee condition with 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2009).

2.  Left ankle disability is proximately due to or is the 
result of service-connected right ankle and right knee 
disabilities.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the left ankle issue decided herein, because this 
decision grants service connection such disability, there is 
no reason to belabor the impact of the VCAA on this matter, 
since any error in notice/duty to assist is harmless.

For the left knee issue decided herein, the appeal is from 
the initial rating assigned with the grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The Veteran is exercising his right to appeal the 
rating assigned.  Regardless, an April 2005 statement of the 
case (SOC), July 2006, March 2007 and August 2009 
supplemental SOCs (SSOCs), and a January 2008 letter from the 
RO properly provided the Veteran notice of the criteria for 
rating knee disability, as well as further notice on the 
downstream issue of an increased initial rating, including of 
what the evidence showed, and why the current rating was 
assigned.  The Veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for a VA examination in 
August 2004, January 2007 and July 2009.  The Veteran 
testified at a hearing in November 2005.  Evidentiary 
development is complete.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Law and Regulations - Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

VA General Counsel precedent opinion has held that a separate 
rating under Diagnostic Code 5010 for traumatic arthritis was 
permitted when a veteran who was rated under Diagnostic Code 
5257 for other knee impairment (due to lateral instability or 
recurrent subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  
Separate ratings are also permissible for limitation of 
flexion and limitation of extension of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Diagnostic Code 5257 the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

During the VA Joints examination in August 2004, the Veteran 
complained of left knee swelling upon weight-bearing. He did 
not use a left knee brace.   notes that range of motion of 
the left knee was from 0 degrees of extension to 80 degrees 
of flexion, limited by pain.  Stability tests revealed mildly 
abnormal motion on varus, medial, and lateral collateral 
ligaments examination.  Anterior and posterior cruciate 
ligament tests, and medial and lateral meniscus tests were 
normal.  Repetitive knee testing was performed for 15 
seconds, with pain noted at the end of the test.

A November 2004 rating decision awarded service connection 
for left knee disability, secondary to service-connected 
right ankle disability, and assigned a 10 percent rating, 
effective January 6, 2004.

A January 2007 VA examination report notes the Veteran's 
complaints regarding the left knee.  He related that he has 
intermittent pain and weakness, with some stiffness and 
swelling, but no redness, or heat.  He did experience 
occasional instability or giving way, but no locking.  The 
knee had some fatigability and lack of endurance.  He used 
ice on the knee, and over-the counter medications when 
needed.  Upon examination, he was noted to walk with an 
antalgic gait.  There was no objective evidence of 
instability, weakness, abnormal movement, warmth, effusion, 
or erythema.  Range of motion of the left knee was from 0 
degrees of extension to 100 degrees of flexion, limited by 
pain.  No laxity was noted.  Lachman's was negative.  The 
Veteran was unable to perform McMurray's test due to ankle 
instability.  Mild crepitus was noted on repetitive motion.  
X-rays revealed mild degenerative changes.

A July 2009 VA examination report notes the Veteran's 
complaints of some cracking, intermittent stiffness and some 
mild swelling in the left knee; however, the Veteran 
indicated that the left knee was not a problem for him 
overall.  The Veteran also reported that he had to close his 
duct cleaning business in 2004 because of his right ankle and 
right knee problems.  Examination of the left knee revealed 
no evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  No laxity was noted.  Lachman's was 
negative.  The Veteran was unable to perform McMurray's test 
due to ankle instability.  Range of motion was from 0 degrees 
of extension to 110 degrees of flexion, limited by pain.  The 
examiner opined that fatigue, weakness, incoordination, lack 
of endurance and flare-ups did not additionally limit left 
knee function.  X-rays revealed moderate degenerative changes 
in the left knee.  

Based upon the evidence of record, as noted above, the Board 
finds the Veteran's service-connected left knee condition has 
been manifested by X-ray evidence of arthritis without 
evidence of lateral instability, recurrent subluxation, 
limited extension, or flexion limited to 30 degrees, 
including as a result of pain or functional loss.  Therefore, 
entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected left knee condition must be 
denied.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's left knee disorder.  Throughout the period of 
appeal, there is no evidence of forward flexion of the left 
knee being limited to 30 degrees as is required for a 20 
percent rating under Diagnostic Code 5260.  There is also no 
evidence of extension of the left knee being limited to 15 
degrees as is required for a 20 percent rating under 
Diagnostic Code 5261.  Likewise, there is no evidence of 
moderate recurrent subluxation or lateral instability so as 
to merit a 20 percent rating under Diagnostic Code 5257.  

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, these diagnostic codes are 
inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances as to warrant referral for 
extraschedular rating consideration.  See 38 C.F.R. § 3,321; 
Thun v. Peake 22 Vet. App. 111 (2008).  The Board has 
considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor (38 C.F.R. § 3.102).  
However, as the preponderance of the evidence is against this 
claim, that rule does not apply.  The claim must be denied.

Service Connection - Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In the case at hand, a December 2003 rating decision awarded 
service connection for a right ankle disability.  A September 
2004 rating decision awarded service connection for a right 
knee disability.

A July 2009 VA examination report notes findings of severe 
degenerative changes in the left ankle.  The examined opined 
that although the Veteran's left ankle disability did not 
originate in service, "it is at least as likely as not that 
his altered gait from his [service connected] right ankle and 
knee condition has aggravated his current left ankle 
arthritis."

A careful review of the evidence has been conducted.  It is 
clear that a left ankle disability was not present in 
service, nor was arthritis of the left ankle shown to a 
compensable degree with one year following the Veteran's 
separation from service.

However, the July 2009 VA medical opinion concludes that 
there was a greater than 50 percent probability that the 
Veteran's right ankle and knee disabilities aggravated his 
left ankle disability.  Resolving all doubt in the Veteran's 
favor, service connection for a left ankle disability is 
granted.


ORDER

An initial rating in excess of 10 percent for left knee 
condition with degenerative changes is denied.

Service connection for left ankle disability is granted.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


